i          i        i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00300-CR

                                      Alma Santos BERLANGA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-6301
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 8, 2008

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

Do not publish